DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                    DWAYNE MARTEL THOMPSON,
                            Appellant,

                                     v.

      PLAYERS PLACE LAKESIDE, INC. and GLEN SUGARMAN,
            APEX ASSOCIATION MANAGEMENT, INC.,
                         Appellees.

                               No. 4D17-188

                           [October 12, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carol Lisa Phillips, Judge; L.T. Case No. CACE 14-
017491 (25).

   Dwayne Martel Thompson, Palm Bay, pro se.

  Patrick Dervishi of Shir Law Group, P.A., Boca Raton, for appellees Glen
Sugarman and Apex Association Management, Inc.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CONNER and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.